Citation Nr: 1333763	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to service-connected upper trapezius muscle strain with neck pain.

2.  Entitlement to service connection for cervical spondylosis, claimed as upper back pain, to include as secondary to service-connected upper trapezius muscle strain with neck pain.

3.  Entitlement to an increased (compensable) rating for upper trapezius muscle strain with neck pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1991.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared before the undersigned Veterans Law Judge in April 2012 and delivered sworn testimony via video conference hearing in Chicago, Illinois.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the April 2012 Board hearing the Veteran did not appear to attribute any unemployability to her service-connected disability, and the issue of entitlement to a TDIU is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

At her April 2012 Board hearing the Veteran essentially indicated that her upper trapezius muscle strain with neck pain disability had been worsening since her last VA examination for that disability in July 2008.  In particular, the Veteran noted that she was having increasing difficulty in performing the normal activities of daily living such as dressing , cleaning, and grocery shopping.

When a Veteran asserts that the severity of a disability has increased since the most recent rating examination, as in the present case, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Given the Veteran's claims of increased symptomatology since her July 2008 VA examination, conducted more than five years ago, a new VA examination is warranted to determine the current severity of her upper trapezius muscle strain with neck pain disability.

The Veteran has indicated that she is receiving current treatment for her upper trapezius muscle strain with neck pain disability from a private chiropractor (Gray Chiropractic Clinic).  Such records, as well as any outstanding VA records, should be obtained and associated with the claims file.

As for the issues of entitlement to service connection for low back disability and cervical spondylosis, claimed as upper back pain, the Board notes that the medical evidence of record is insufficient to adjudicate those claims.  In particular, the Veteran's assertion that she has such disability secondary to service-connected upper trapezius muscle strain with neck pain has not been addressed by medical professionals.  Based on the foregoing, the Board finds that the Veteran should undergo a VA examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary authorizations, the AOJ should seek to obtain copies of all treatment records of the Veteran from the office of the Gray Chiropractic Clinic (Mahomet, Illinois) and associate them with the claims folder.  The AOJ should also obtain and associate the Veteran's complete VA treatment records since May 5, 2010.

2.  The Veteran should be afforded a VA examination to determine the severity of her service-connected upper trapezius muscle strain with neck pain disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability or cervical spondylosis disability (claimed as upper back pain) that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to her active service, (c) is proximately due to or the result of the service-connected upper trapezius muscle strain with neck pain disability, (d) was aggravated (made worse) by service-connected upper trapezius muscle strain with neck pain disability.

The examiner must explain the rationale for all opinions given.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


